Title: From Benjamin Franklin to John Ross, 14 February 1765
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
London, Feb. 14. 1765.
I received your obliging Favour of Dec. 20. and am glad to find, that tho’ so distant from them, I still live in the Remembrance of my Friends.
We have been of late so much engag’d in our general American Affairs, that it was necessary to let what related particularly to our Province sleep a little for the present; but it is nevertheless working gradually to its Point, and will, I believe, end as we wish it. For the Quakers, who, to show their Moderation with Regard to the Proprietors, have, (of themselves) undertaken to persuade them to reasonable Measures, will, on finding them obstinate, join their whole Force, and Weight to procure a happy Event to the Petition, especially as they dread nothing more than what they see otherwise inevitable, their Friends in Pensilvania falling under the Domination totally of Presbyterians.
The Changes you mention in the Magistracy indicate the Measures intended, and manifest the Means by which they are to be brought about. The hasty setting aside such able and unexceptionable Magistrates merely for their Political Opinions, was not, however, a Step the most prudent, for I think it will have different Effects from those proposed by it.
The Stamp Act, notwithstanding all the Opposition we have been able to give it, will pass. Every Step in the Law, every Newspaper, Advertisement and Almanack is severely tax’d. If this should, as I imagine it will, occasion less Law, and less Printing, ’twill fall particularly hard on us Lawyers and Printers.
The Parliament will however ease us in some Particulars relating to our Commerce; and a Scheme is under Consideration to furnish us a Currency, without which we can neither pay Debts nor Duties.
It is said here among the Merchants, that North America owes them no less than Four Millions Sterling. Think what a Sum the Interest of this Debt amounts to, and thence how necessary it is for us to practise every Point of Frugality and Industry, that we may be able to——pay them honestly.
Be pleased to present my hearty Respects to our Friends, Potts, Pawling, and Morton. They do not, I dare say, sleep a Jot the worse for their Dismission. There are Times in which
“The Post of Honour is a private Station.”
But those Times, I think, will not long continue: At least nothing in my Power shall be wanting, to change them.
My Respects to Mrs. Ross, and my young Friends of your Family; and believe me, with sincere Regard, Dear Sir, Your most obedient humble Servant
B Franklin
P.S. I send you a Pamphlet, wrote, I have reason to believe, under Direction of the Ministry, with a View to make us Americans easy; which shows some Tenderness for us.
John Ross Esqr
 
Addressed: To / John Ross, Esqr / Philadelphia
